Citation Nr: 0426313	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  02-13 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right peroneal neuropathy with complete foot drop as a result 
of VA treatment.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel






INTRODUCTION

The veteran had active service from April 1962 to April 1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board has determined that additional development is 
necessary for the veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for right peroneal 
neuropathy with complete foot drop as a result of VA 
treatment.

In a September 2000 VA examination report, it was noted that 
the veteran had a very complicated postoperative course 
following a coronary bypass artery graft in August 1999.  
Through that postoperative course, he had new onset of 
weakness in his legs.  In particular, he had peroneal 
neuropathy with right foot drop confirmed by electrical 
studies.  The examiner asserted that the veteran's peroneal 
neuropathy and right foot drop were "very likely" due to 
the extreme weight loss and period of immobilization during 
the postoperative period.  She further opined that it was a 
complication of his August 1999 surgery.  The examiner, 
however, did not offer an opinion as to whether the veteran's 
peroneal neuropathy and right foot drop resulted from 
treatment that involved carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of 
fault, or was caused by an event that was not reasonably 
foreseeable on the part of VA in furnishing the hospital 
care, medical or surgical treatment.  The Board finds that 
such an opinion is necessary for the adjudication of the 
veteran's claim. 

The Board also notes that in July and September 2001, the RO 
requested the veteran's informed consent form from the VA 
Medical Center (VAMC) relative to his August 1999 surgery.  
While the RO received a copy of the veteran's hospitalization 
record, included with these records was not an actual copy of 
the written consent form.  The Board notes that the RO should 
make an additional attempt to obtain the consent form from 
the Oakland Division (University Driver) VAMC.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development is 
necessary.  Accordingly, this case is REMANDED for the 
following actions.

1.  The RO should contact the Oakland 
Division, VAMC located on University 
Drive in Pittsburgh, Pennsylvania, and 
request that they provide a copy of the 
written informed consent form signed by 
the veteran in relation to his August 
1999 coronary bypass surgery.  If no such 
record can be found, or if it has been 
destroyed, ask for specific confirmation 
of that fact.

2.  The RO should then return the claims 
file to the examiner at the Oakland VAMC 
who conducted the September 2000 VA 
examination for clarifying information.  
That examiner is requested to offer 
comments and an opinion to the following:

Is it as least as likely as not 
that the veteran's peroneal 
neuropathy and right foot drop is 
due to VA treatment that involved 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault, or was 
caused by an event that was not 
reasonably foreseeable on the part 
of VA in furnishing the hospital 
care, medical or surgical treatment 
beginning in August 1999?

The examiner is specifically requested to 
indicate that the claims folder was 
reviewed in conjunction with the 
examination.

3.  If the September 2000 examiner is 
unavailable, is unable to respond to the 
questions stated or if a clinical 
examination is deemed necessary to 
adequately address the question posed by 
the Board in this remand, the RO should 
ensure that the veteran is afforded such 
an examination and that examiner should 
respond to the questions set forth above.

4.  The RO should then review the record, 
including the recently submitted medical 
evidence and any other evidence added to 
the record since issuance of the June 
2002 statement of the case, and 
readjudicate the veteran's claim of 
entitlement to compensation under 
38 U.S.C.A. § 1151 for right peroneal 
neuropathy with complete foot drop.  If 
the determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran should be afforded a reasonable 
period in which to respond, and the 
record should then be returned to the 
Board for further appellate review, as 
appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




